Order filed June 27, 2013




                                       In The


        Eleventh Court of Appeals
                                     __________

                                No. 11-13-00029-CV
                                    __________

                 IN THE INTEREST OF M.R., A CHILD


                     On Appeal from the 161st District Court

                                  Ector County, Texas

                            Trial Court Cause No. B-2980-PC



                                      ORDER
      In this appeal, Appellant, B.B.R., challenges the trial court’s order
terminating her parental rights to her child, M.R. Before us is a motion filed by
Appellee, the Texas Department of Family and Protective Services, joined by
Appellant, entitled, “Joint Motion to Render Judgment Effectuating Agreement of
the Parties.”     The motion states the parties’ agreement as follows: “The
Department and [Appellant] agree that the portion of the judgment below
terminating [Appellant’s] rights to M.R. should be reversed and the matter
remanded for a de novo trial before the referring court.” The parties ask us to enter
a judgment in accordance with the agreement of the parties, ordering that the
portion of the order below terminating B.B.R.’s parental rights to M.R. be reversed
and remanded for a de novo trial and that all other aspects of the order remain
undisturbed. For the reasons set forth herein, the joint motion is overruled.
      Texas Rule of Appellate Procedure 42.1(a)(2) sets forth the actions an
appellate court may take on the agreement of the parties for disposition of the
appeal:
             (A) render judgment effectuating the parties’ agreements;

            (B) set aside the trial court’s judgment without regard to the
      merits and remand the case to the trial court for rendition of judgment
      in accordance with the agreements; or

             (C) abate the appeal and permit proceedings in the trial court to
      effectuate the agreement.

TEX. R. APP. P. 42.1(a)(2). The relief requested here does not come within any of
the permissible means for disposition specified by the rule. Without an agreement
on the merits of the appeal, the parties seek a disposition requiring a finding of
reversible error.   We are not authorized “to order a new trial merely on the
agreement of the parties absent reversible error.” See TEX. R. APP. P. 42.1 notes &
cmts.; In re Z.A.S., No. 07-09-0136-CV, 2009 WL 2567948 (Tex. App.—Amarillo
Aug. 20, 2009, no pet.) (mem. op.). For that reason, the motion as presented is
overruled.

                                                    PER CURIAM

June 27, 2013
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.

                                          2